DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on March 9, 2021.  As directed by the amendment: claim(s) 1, 13 and 23-25 have been amended, claim(s) 10, 12, 17 and 22 have been cancelled, and claim(s) 26-27 have been added. Thus, claims 1-9, 11, 13-16, 18-21, and 23-25 are currently pending in the application.
Response to Arguments
Applicant's arguments filed March 9, 2021 have been fully considered but they are not persuasive, regarding claims 1-7, 11, 13, 15, 16, and 18-21. The applicant principally argues that Schmitt does not teach the newly amended limitations “a reflector to reflect the first light radiation from the at least one sample” and that the at least one pressure sensor second arrangement “is disposed in proximity to the reflector.” The examiner respectfully disagrees. The limitation “disposed in proximity to the reflector” is a very broad statement in terms of how close these elements must be in order to read on “in proximity”. As best seen in Fig. 10, the reflector (202) and the pressure sensor (10”) are within proximity of each other as they are shown located in the same portion of the fiber with no intervening elements.  Also, the system is utilizing this reflected light for pressure measurements as details in [0076] of Schmitt. Therefore, the examiner is not convinced and the use of this prior art is maintained.
The examiner has addressed the newly added limitations of claims 23-25 and the newly added claims 26-27 in the rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11, 13-16, and 18-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt (US 2011/0178413 A1).
Regarding claim 1, Schmitt discloses an apparatus for obtaining information regarding at least one sample (e.g. Fig 1-5:30), comprising: at least one optical data receiver first arrangement which is configured to obtain data for the at least one sample based on a first light radiation provided from the at least one sample (e.g. [0061]-[0062]; Fig 1-5:82/86); the at least one optical data receive first arrangement comprising an interferometric optical imaging device (e.g. [0009]; [0022]; [0076]) including a reflector to reflect the first light radiation from the at least one sample (e.g. Fig 10:202 [0075]-[0076]); at least one pressure sensor second arrangement (e.g. Fig 1-5:82/90; Fig 10:10’’) disposed in proximity to the reflector (e.g. Fig 10:202 [0075]-[0076]) which is configured to measure a pressure of at least one fluid that is provided at or near the at 82/90; Fig 10:10’’); and a housing third arrangement at least partially enclosing the first and second arrangements (e.g. Fig 1-5:74/78; Fig 10:218). 
Regarding claim 2, Schmitt discloses wherein the at least one second arrangement includes a deformable arrangement (e.g. [0064] the pressure probe 90 includes a flexible tube).
Regarding claim 3, Schmitt discloses wherein the first light radiation is the same as the second light radiation ([0076] lines 1-9).
Regarding claim 4, Schmitt discloses wherein the first light radiation is different from the second light radiation (e.g. [0030]).
Regarding claim 5, Schmitt discloses wherein at least one portion of the second light radiation is transmitted through the first arrangement (e.g. Fig 5/10 utilizing the combined catheter the second light radiation is transmitted through the first arrangement).
Regarding claim 6, Schmitt discloses wherein the third arrangement includes at least one of (i) a deformable arrangement or an aperture (e.g. Fig 5:78), or (ii) at least one channel that is structured to house a guide wire (e.g. [0020]; [0069]-[0070]; Fig 8a).
Regarding claim 7, Schmitt discloses wherein the second arrangement includes at least one of (i) at least two portions, wherein a first portion of the portions is movable with respect to a second portion of the portions (e.g. Fig 9A; [0072]-[0073]), (ii) a plurality of second arrangement position longitudinally along an extension of the third fiber Bragg grating, a Rayleigh scattering fiber, or a photonic crystal fiber (e.g. [0050]).
Regarding claim 11, Schmitt discloses wherein a diameter of the third arrangement at a portion that at least partially encloses the first and second arrangements is less than 2.6 French (e.g. Figs 1-5; [0065]; [0067]; the first and second arrangements have diameters which are less than the diameter claimed and the connector must fit these arrangements therefore the claim limitation is met).
Regarding claim 13, Schmitt discloses wherein the second arrangement includes an interferometer (e.g. [0009]; [0022]; [0076]; Fig 10:10’).
Regarding claim 14, Schmitt discloses wherein the interferometer is a Fabry-Perot interferometer (e.g. [0009]; [0022]; [0076]; Fig 10:10’).
Regarding claim 15, Schmitt discloses wherein the first arrangement is further configured to perform a spectroscopy (e.g. Fig 5:140; [0013]; [0062]).
Regarding claim 16, Schmitt discloses wherein at least one of the first arrangement or the second arrangement are rotatable within the third arrangement (e.g. [0056]; [0065]).
Regarding claim 18, Schmitt discloses wherein the first arrangement is further configured to perform an optical coherence tomography (OCT) procedure (e.g. [0009]).
Regarding claim 19, Schmitt discloses wherein the OCT procedure is at least one of a time domain OCT, spectral-domain OCT or swept-source OCT (e.g. [0050]).
Regarding claim 20, Schmitt discloses wherein the first arrangement obtains data and the second arrangement measures pressure substantially simultaneously (e.g. [0009]; [0054]).
Regarding claim 21, Schmitt discloses wherein the third arrangement is sized to be insertable into a blood vessel (e.g. [0023]; [0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Tearney (US 2011/0137140 A1).
Schmitt substantially discloses the apparatus as detailed in claim 7. Regarding claim 8, Schmitt is silent regarding further comprising a detector arrangement which is configured to receive a third light radiation reflected from the first portion and a fourth light radiation reflected from the second portion, wherein the detector arrangement determines a position of the second portion with respect to the first portion based in an interference between the third and fourth radiations.
Regarding claim 9, Schmitt is silent regarding wherein the position is related to the pressure.
However, Tearney discloses a system for measuring flow and pressure within a vessel further comprising a detector arrangement which is configured to receive a third light radiation (621) reflected from the first portion (627) and a fourth light radiation reflected from the second portion (624), wherein the detector arrangement determines a position of the second portion with respect to the first portion based in an interference 623/626).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Schmitt to incorporate the teachings of Tearney further comprising a detector arrangement which is configured to receive a third light radiation reflected from the first portion and a fourth light radiation reflected from the second portion, wherein the detector arrangement determines a position of the second portion with respect to the first portion based in an interference between the third and fourth radiations and wherein the position is related to the pressure for the purpose of monitoring the pressure and position of the device during use.
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt.
Regarding claim 23, Schmitt discloses a method for obtaining information regarding at least one sample (e.g. abstract; [0008]; Fig 1-5:30), comprising: obtaining structural data for the at least one sample based on a first light radiation provided from the at least one sample using a first arrangement (e.g. 
However, Schmitt discloses in Fig 10 that the reflector and the second arrangement are disposed together and attached to the end of the optical fiber (in a similar fashion to the instant specification as detailed in Fig 2F) (e.g. Fig 1-5:74/78; Fig 10:218 [0075]-[0077]) but is silent regarding it specifically being a rigid tube. There are only two types of material that the attachment used for the reflector and second arrangement can be rigid or flexible. Therefore, it would be obvious to try either the rigid or flexible options to see what is optimal for use in the system.  The examiner sets forth that it would be more obvious to try a rigid arrangement as a flexible arrangement would influence the pressure measurements obtained at the end of the optical fiber as it is submerged in a saline solution which would cause a flexible tubing to move.
Claims 24 is rejected under 35 U.S.C. 103 as being unpatentable over Sawatari in view of Schmitt.
Regarding claim 24, Sawatari discloses an apparatus for obtaining information regarding at least one sample (e.g. Fig 1; abstract; col 3 lines 20-34), comprising: at least one optical data receiver which is configured to obtain data for the at least one sample based on a first light radiation from the at least one sample (e.g. optical fiber 18; Fig 1-3; col 3 lines 41-52 and col 4 lines 63-67); at least one pressure sensor which is configured to measure a pressure of at least one fluid that is provided at or near the at least one sampling using a deformable element based on a second light radiation (e.g. blood pressure; 44/56; Fig 2; col 4 lines 32-49); and a housing at least partially enclosing the at least one optical data receiver, wherein the deformable element is provided within or on a surface of the housing (e.g. Fig 2; col 4 lines 17-49). Sawatari is .
Claims 25-27 rejected under 35 U.S.C. 103 as being unpatentable over Schmitt in view of Sawatari (US 5,987,995).
Regarding claim 25, Schmitt discloses a method for obtaining information regarding at least one sample (e.g. abstract; [0008]; Fig 1-5:30), comprising: obtaining data for the at least one sample based on a first light radiation provided from the at least one sample using an optical arrangement (e.g. 0061]-[0062]; Fig 1-5:82/86); the optical arrangement comprising an interferometric optical imaging device (e.g. [0009]; [0022]; [0076]) including a reflector to reflect the first light radiation from the at least one sample (e.g. e.g. Fig 10:202 [0075]-[0076]); wherein the first and second arrangements are at least partially enclosed by a housing (e.g. Fig 1-5:74/78; Fig 10:218). Schmitt is silent regarding measuring a pressure of at least one fluid that is provided at or near the at least one sample based on a second light radiation using a deformable element disposed adjacent to the reflector, and wherein the deformable element is provided within or on a surface of the housing.
However, Sawarti discloses a fiber optic pressure catheter measuring a pressure of at least one fluid that is provided at or near the at least one sample based on a second light radiation using a deformable element disposed adjacent to the reflector (e.g. blood pressure; 44/56; Fig 2; col 4 lines 32-49), and wherein the deformable element is provided within or on a surface of the housing (e.g. Fig 2; col 4 lines 17-49).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Schmitt to incorporate the teachings of 
Regarding claim 26, Schmitt is silent regarding wherein there is no optical fiber between the reflector and the pressure sensor.
However, Sawarti discloses a fiber optic pressure catheter wherein there is no optical fiber between the reflector and the pressure sensor (e.g. Fig 2; col 4 lines 1-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Schmitt to incorporate the teachings of Sawarti wherein there is no optical fiber between the reflector and the pressure sensor as both are known configurations for pressure sensors; therefore, a simple substitution for one known element for another would be obvious as both provide the same functionality of providing a pressure measurement while utilizing a different arrangement.
Regarding claim 27, modified Schmitt discloses wherein the reflector and the pressure sensor second arrangement are disposed together within a rigid tube (e.g. Schmitt: Fig 1-5:74/78; Fig 10:218 Sawarti: Fig 2; col 4 lines 1-67).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





Jessandra Hough								June 2, 2021
/J.F.H./Examiner, Art Unit 3792            

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792